DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claim 26 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 22 October 2021.                                                                                                                                                                                                    
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2 and 4-16 are rejected under 35 U.S.C. 103 as being unpatentable over Cheng 2011/0167598. As to claim 1, Cheng discloses a fastener product comprising a flexible substrate 11, a layer 22 covering only part of one side of the flexible substrate and leaving a region of the one side of the flexible substrate exposed, i.e. the area of the substrate covered by the magnetic layer 12, the layer 22 carrying multiple touch fastener elements each having a stem extending integrally from the layer away from the flexible substrate to an engageable head (as shown in Fig. 3), and a flexible ferromagnetic strip 12 bonded to the flexible substrate and at least partially bounding a bounded portion of the flexible substrate containing at least some of the touch fastener elements and at least a part of the exposed region (the first and last magnetic strips 12 on the longitudinally-shaped strip shown in Fig. 3 can be said to bound other areas not covered by fasteners, namely areas in the central portion of the strip not covered with fasteners 22). However, Cheng does not disclose that his layers 22 are a resin or plastic layer. The examiner takes official notice of the fact that hook fasteners are typically formed from resin or . 
As to claim 2, the flexible magnetic strip 12 in Cheng is disposed between the lateral edges of the flexible substrates 11.
As to claim 4, this claim is directed to an intended function and does not further structurally distinguish the claimed product. In any event, the magnetic materials in Cheng that are positioned at the lateral ends of the strip after it is cut from an endless strip of product will inherently restrict the foam from entering the fasteners in the central portion of the strip. 
As to claim 5, Fig. 3 of Cheng shows the exposed region, namely the area of the substrate 11 covered by the magnets 12 extending across a bounded portion of the substrate (a central portion of the strip shown in Fig. 3).
As to claim 6, Cheng discloses this feature in [0033].
As to claim 7, Fig. 3 of Cheng shows multiple parallel lanes of resin 22 that carry hook fasteners with each pair of fasteners positioned in a longitudinal direction of the strip 10 separated by areas of exposed substrate, i.e. areas coated with magnet 12.
As to claim 8, Cheng discloses this feature in [0033].
As to claim 9, it would have been obvious to one of ordinary skill in the art to adjust the size of the areas of the substrate 11 in Cheng that are not covered with fasteners 22 to fall within the instantly claimed range depending on desired fastening properties since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. 
As to claim 10, Fig. 3 of Cheng shows multiple discreet islands of resin 22 separated by exposed areas, i.e. areas between the fasteners 22. 
As to claim 11, Fig. 3 of Cheng shows this feature.
As to claims 12 and 13, it would have been obvious to one of ordinary skill in the art to adjust the size of parts of the product in Cheng to fall within the instantly claimed ranges depending on desired 
As to claim 14, it would have been obvious to one of ordinary skill in the art to spool the strip shown in Fig. 3 of Cheng into a roll for storage. 
As to claim 15, Cheng discloses ribs 13 and 21. 
As to claim 16, Cheng discloses this feature in [0042].

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Cheng 2011/0167598 as applied to claims 1, and 4-16 above, and further in view of either Provost 5,606,781 or Ogawa 4,931,344. Cheng discloses the invention substantially as claimed; see the above rejection. However, Cheng does not disclose having a magnetic material about the perimeter of his substrate. The secondary references each disclose placing a magnetic material about the perimeter of a substrate that contains fastener material; see col. 7, lines 39-43 of Provost and col. 4, lines 54-56. It would have been obvious to one of ordinary skill in the art to apply magnetic material about the perimeter of the substrate material in Cheng in view of the secondary references in order to aid in holding the substrate in the mold during molding operations.

Allowable Subject Matter
Claims 17-25 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER S THOMAS whose telephone number is (571)272-1502.  The examiner can normally be reached on Mon-Thur 5:30 am-3:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ALEXANDER S THOMAS/
Primary Examiner
Art Unit 1783